Case 1:20-cv-24979-UU Document 25 Entered on FLSD Docket 04/06/2021 Page 1 of 11




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

                                       CASE NO. 1:20-cv-24979-UU


  IVY REED and PAUL REED,

              Plaintiffs,
  v.

  ROYAL CARIBBEAN CRUISES, LTD.,
  d/b/a ROYAL CARIBBEAN INTERNATIONAL,

              Defendant.
                                                         /

                DEFENDANT’S MOTION TO STAY ALL PROCEEDINGS
       PENDING RULING ON WHETHER THE AUSTRALIAN COURT IS THE PROPER
                  FORUM TO ADJUDICATE PLAINTIFFS’ CLAIMS

          Defendant, Royal Caribbean Cruises Ltd. (“RCCL”) respectfully requests this Honorable
  Court enter an order staying all proceedings until the Federal Court of Australia, New South Wales
  Registry decides whether Plaintiffs’ claims should be litigated in that jurisdiction, as per the
  binding terms and conditions in the contract of carriage that Plaintiffs voluntarily entered into with
  RCCL (the “Australian proceedings”). The Court in Australia recently noticed the final hearing to
  resolve this issue to occur from June 7 – June 10, 2021. RCCL files this motion in the interests of
  international comity, fairness, and conservation of judicial resources. See, e.g., Hale v. Fr. Lurssen
  Werft Gmbh, No. 09-23787-CIV-UNGARO, 2010 U.S. Dist. LEXIS 163026, at *1-12 (S.D. Fla.
  Apr. 23, 2010) (Ungaro, J.) (staying an action in Florida pending resolution of proceedings in
  England based on principles of international comity). In further support, RCCL states as follows:
                                  Factual and Procedural Background
          This matter arises from a December 9, 2019 volcanic eruption in Whakaari/White Island,
  New Zealand. Plaintiffs Ivy and Paul Reed (the “Reeds”) are former RCCL passengers that allege
  they were injured during the eruption, which occurred when they visited the island as part of an
  optional shore excursion that was owned and operated by independent, non-parties. The Reeds
  booked their cruise through RCL, see (ECF No. 18-1 ¶¶ 6, et seq.), a subsidiary of RCCL that


                            150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                    TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-24979-UU Document 25 Entered on FLSD Docket 04/06/2021 Page 2 of 11




  owns and operates the Ovation of the Seas. Id. at ¶ 2. RCL is incorporated in the United Kingdom
  and registered as a foreign company in Australia with a registered office in New South Wales. Id.
         The Reeds’ contract of carriage contains RCL’s Australian terms and conditions. The terms
  require the application of the laws of New South Wales, Australia and the adjudication of claims
  in that jurisdiction. See (ECF No. 18). The Ovation of the Seas departed from Sydney, Australia
  on December 4, 2019 for a twelve-night cruise that was due to call at ports in New Zealand before
  returning to Sydney. (ECF No. 1).
         On December 7, 2020, the Reeds filed suit in United States District Court for the Southern
  District of Florida in contravention of the terms and conditions in their binding contract of carriage.
  Id.
         On December 24, 2020, RCCL and RCL filed an Interlocutory Application in the Federal
  Court of Australia, New South Wales Registry seeking to enforce the Australian terms and
  conditions. (ECF No. 18-1, ¶ 19). On January 22, 2021, RCCL and RCL filed an Amended
  Interlocutory Application. Id. at ¶ 20.
         On February 1, 2021, the Federal Court of Australia granted RCCL and RCL leave to serve
  Ivy Reed and Paul Reed “in accordance with the requirements for service under the laws of the
  United States of America.” See Court Order, Royal Caribbean Cruises Ltd v. Reed [2021] FCA 51
  (Stewart, J.), attached as Ex. “A.”
         On February 18, 2021, the Federal Court of Australia granted RCCL and RCL leave to
  serve the Reeds through substitute service on their attorneys via email because “reasonable
  attempts [were] made to effect personal service … [and] those attempts have failed.” See Court
  Order, Royal Caribbean Cruises Ltd. v. Reed (No 2) [2021] FCA 114, at (ECF No. 18-1, ¶ 23 at
  Ex. 13). The Federal Court of Australia explained there was no “reasonable explanation” as to why
  the Reeds “would not give their US lawyers authority to accept service of process on their behalf,
  or why they would not answer the knock of the process server,” noting that the “most obvious
  explanation” was that the Reeds were “seeking to avoid service as to delay the proceeding in this
  Court [the Australian proceedings] and to thereby potentially hinder its prospects.” Id. The Reeds
  were served with process in the Australian proceedings that same day, on February 18, 2021. Id.
         On March 12, 2021, the Federal Court of Australia (1) ordered the Reeds file and serve
  their defenses by March 19, 2021; (2) ordered RCCL and RCL to serve their reply by March 26,

                                                         2

                           150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                   TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-24979-UU Document 25 Entered on FLSD Docket 04/06/2021 Page 3 of 11




  2021; and (3) noticed the Australian proceedings “for further case management” on March 30,
  2021. See Court Order, Royal Caribbean Cruises Ltd. v. Reed (No 3) [2021] FCA 225, attached as
  Ex. “B.”
         March 30, 2021, the Federal Court of Australia noticed the final hearing to occur from June
  7, 2021 to June 10, 2021. See Court Order, Royal Caribbean Cruises Ltd. v. Reed No:
  NSD1359/2020, attached as Ex. “C.”
         RCCL seeks an order staying this action pending the resolution of the Australian
  proceedings.

                                      MEMORANDUM OF LAW

  I.     Legal standard.

         District courts have the inherent power to stay proceedings pending the resolution of
  parallel actions in other courts. Landis v. North American Co., 299 U.S. 248, 254 (1936); see also
  Dietz v. Bouldin, 136 S. Ct. 1885, 1892 (2016) (Sotomayor, J.) (“[D]istrict courts have the inherent
  authority to manage their dockets and courtrooms with a view toward the efficient and expedient
  resolution of cases.”); CTI-Container Leasing Corp. v. Uiterwyk Corp., 685 F.2d 1284, 1288 (11th
  Cir. 1982) (“The inherent discretionary authority of the district court to stay litigation pending the
  outcome of related proceeding in another forum is not questioned.”); Snyder v. Green Rds. of Fla.
  LLC, 430 F. Supp. 3d 1297, 1302 (S.D. Fla. 2020) (Ungaro, J.).
         “‘A variety of circumstances may justify a district court stay pending the resolution of a
  related case in another court,’ including case management or principles of abstention.” Edgewater
  House Condo. Ass'n v. City of Ft. Lauderdale, 825 F. App’x 658, 665 (11th Cir. 2020) (citing
  Ortega Trujillo v. Conover & Co. Commc'ns, Inc., 221 F.3d 1262, 1264 (11th Cir. 2000)
  (evaluating district court's sua sponte stay of case pending resolution of a related foreign matter
  for abuse of discretion)). “Stays of proceedings can also promote judicial economy, reduce
  confusion and prejudice, and prevent possibly inconsistent resolutions.” Lopez v. Miami-Dade
  Cty., 145 F. Supp. 3d 1206, 1208 (S.D. Fla. 2015).
         In the Eleventh Circuit, a stay “must not be immoderate, meaning it must be reasonable in
  scope and not indefinite.” Marti v. Iberostar Hoteles Y Apartamentos S.L., No. 20-20078-Civ-
  Scola, 2020 U.S. Dist. LEXIS 170005, at *3 (S.D. Fla. Sep. 16, 2020) (citing Trujillo, 221 F.3d at
                                                        3

                          150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                  TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-24979-UU Document 25 Entered on FLSD Docket 04/06/2021 Page 4 of 11




  1264); see also Landis, 299 U.S. 248 (holding that a “stay is immoderate and hence unlawful
  unless so framed in its inception that its force will be spent within reasonable limits, so far at least
  as they are susceptible of prevision and description.”).

  II.     The Court should stay this action pending the resolution of the Australian
          proceedings in consideration of principles of international comity, fairness, and this
          Court’s inherent authority manage its cases judiciously.

          It is well-settled that “in some private international disputes” like this one, “the prudent
  and just action for a federal court is to abstain from the exercise of jurisdiction.” Hale, 2010 U.S.
  Dist. LEXIS 163026, at *5 (Ungaro, J.) (citing Turner Entm’t Co. v. Degeto Film GmbH, 25 F.3d
  1512, 1518 (11th Cir. 1994)); see also Marti, 2020 U.S. Dist. LEXIS 170005, at *4 (Scola, J.)
  (“[T]he Court will consider principles of international comity, fairness to litigants, and use of
  judicial resources in evaluating the propriety of the stay.”).
          In Turner, the Eleventh Circuit identified three factors that courts should consider when
  deciding whether to abstain in a case pending the conclusion of parallel international litigation: (1)
  international comity; (2) fairness to litigants; and (3) the efficient use of scarce judicial resources.
  25 F.3d at 1518.
          In Hale, this Court considered the same three principles in a case involving a yacht
  brokerage commission, Floridian and German parties, and parallel proceedings in the High Court
  of Justice in London, England. See 2010 U.S. Dist. LEXIS 163026, at *1-12 (staying the case
  based on “considerations of international comity, fairness, and efficiency”).
          Likewise, in Marti, another district court in the Southern District of Florida recently applied
  the three factors from Turner to evaluate a stay order that it previously entered based on
  international comity. 2020 U.S. Dist. LEXIS 170005, at *4. The Marti Court also considered a
  fourth factor exclusive to the stay analysis – whether the stay was “immoderate or indefinite, and
  therefore illegal under Eleventh Circuit precedent.” Id. at *8-11 (finding that the stay was not
  “immoderate or indefinite” because it would “end as soon as the European Commission rules on
  [the defendant’s] application,” which “the European Commission is actively considering”).
          Here, all factors considered in Turner, Hale, and Marti support staying this case pending
  the resolution of the Australian proceedings:


                                                         4

                           150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                   TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-24979-UU Document 25 Entered on FLSD Docket 04/06/2021 Page 5 of 11




         A.      International comity.

         If the Court does not dismiss this action, (ECF No. 18), staying this case (like this Court
  did in Hale) would also “further the goals of international comity.” 2010 U.S. Dist. LEXIS 163026,
  at *6. In the Eleventh Circuit, a stay based on “prospective” international comity is proper after
  weighing: “(1) ‘the strength of the United States’ interest in using a foreign forum,’ (2) ‘the
  strength of the foreign governments’ interests,’ and (3) ‘the adequacy of the alternative forum.’”
  Marti, 2020 U.S. Dist. LEXIS 170005, at *5 (quoting GDG Acquisitions, 749 F.3d at 1030 (citing
  Ungaro-Benages v. Dresdner Bank AG, 379 F.3d 1227, 1238 (11th Cir. 2004))).
         Here, the United States and Australia both have strong public policy interests in enforcing
  the parties’ forum-selection clause, which contractually directs the litigation of this action to
  Australia. See, e.g., The Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 15 (1972) (holding that
  forum selection clauses “are prima facie valid and should be enforced unless enforcement is shown
  by the resisting party to be unreasonable under the circumstances.”); see also Haynsworth v.
  Corporation, 121 F.3d 956, 962 (5th Cir. 1997) (“Since The Bremen, the [Supreme] Court has
  consistently followed this rule and, in fact, has enforced every forum selection clause in an
  international contract that has come before it.”).
         International public policy also weighs strongly in favor of staying this case (if not
  dismissing it) because of The Bremen’s presumption that forum-selection clauses are prima facie
  valid. In international transactions, uncertainty as to the forum for disputes and applicable law
  “will almost inevitably exist with respect to any contract touching two or more countries, each
  with its own substantive laws and conflict-of-laws rules.” Scherk v. Alberto-Culver Co., 417 U.S.
  506, 516 (1974). In turn, “[a] contractual provision specifying in advance the forum in which
  disputes shall be litigated and the law to be applied is, therefore, an almost indispensable
  precondition to achievement of the orderliness and predictability essential to any international
  business transaction.” Id.
         Moreover, “[t]he expansion of American business and industry will hardly be encouraged
  if, notwithstanding solemn contracts, we insist on a parochial concept that all disputes must be
  resolved under our laws and in our courts. … We cannot have trade and commerce in world
  markets and international waters exclusively on our terms, governed by our laws, and resolved in
  our courts.” The Bremen, 407 U.S. at 8-9; see also Mitsubishi Motors Corp. v. Soler Chrysler-
                                                        5

                          150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                  TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-24979-UU Document 25 Entered on FLSD Docket 04/06/2021 Page 6 of 11




  Plymouth, Inc., 473 U.S. 614, 629 (1985) (instructing American courts to enforce such clauses in
  the interests “of international comity, respect for the capacities of foreign and transnational
  tribunals, and sensitivity to the need of the international commercial system for predictability in
  the resolution of disputes”).
         As to the adequacy of the Australian forum, there should be no dispute that Australia
  provides an adequate alternative forum. An alternative forum is inadequate “only in rare
  circumstances where the remedy offered by the other forum is clearly unsatisfactory.” Aldana v.
  Del Monte Fresh Produce N.A., 578 F.3d 1283, 1290 (11th Cir. 2009) (internal quotation marks
  omitted). Such a remedy is insufficient when it is “no remedy at all.” Piper Aircraft Co. v. Reyno,
  454 U.S. 235, 254 (1981). And “a defendant can prove that the subject matter of plaintiffs’ claims
  is cognizable in a foreign forum by proffering the declaration of a legal expert or attorney admitted
  to practice there who states that plaintiffs can pursue their claims in that jurisdiction.” Glob. Med.
  Sols. v. Simon, No. CV 12-04686 MMM (FMOx), 2013 U.S. Dist. LEXIS 207019, at *11-12 (C.D.
  Cal. Jan. 10, 2013) (finding that Australia provided an adequate remedy at law by relying on the
  defendant’s expert’s declaration).
         Here, the Declaration Stephen J. Thompson (RCCL and RCL’s Australian counsel) filed
  in support of RCCL’s Motion to Dismiss (ECF No. 18) establishes that the Reeds have cognizable
  claims under the laws of New South Wales, Australia. (ECF No. 18-2). Moreover, Australia’s
  “legal system clearly follows procedures that ensure that litigants will receive treatment that
  satisfies American notions of due process,” Turner, 25 F.3d at 1520, in part because the Australian
  “legal system derives from the same source as ours, namely the English common law.” Bodum
  USA, Inc. v. La Cafetiere, Inc., 621 F.3d 624, 633 (7th Cir. 2010) (Posner, J., concurring);
  Blacklink Transp. Consultants Pty v. Summer, No. 105638/07, 2008 NYLJ LEXIS 3958, *12-14
  (N.Y. Sup. Ct. Jan. 9, 2008) (explaining that Australia’s legal system is “much like ours, despite
  procedural differences” because it is “a fellow democratic country having a common law system
  like our own” after “examin[ing] the process through which [an Australian] judgment was
  obtained”).
         After weighing these factors, the Court should find that the interests of international comity
  strongly weigh in favor of staying or dismissing this case. Cf. Hale, 2010 U.S. Dist. LEXIS
  163026, at *8 (finding “that England's relative interests are slightly stronger given the pending

                                                        6

                          150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                  TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-24979-UU Document 25 Entered on FLSD Docket 04/06/2021 Page 7 of 11




  action in its court, the strong European connections, and the several relevant English choice-of-
  law and arbitration provisions”); see also Marti, 2020 U.S. Dist. LEXIS 170005, at *6 (S.D. Fla.
  Sep. 16, 2020) (finding that “concerns of international comity weigh in favor of this Court
  maintaining the stay over these proceedings until the European Commission provides Iberostar
  authority to participate in this litigation”).

          B.      Fairness to litigants.

          Staying or dismissing this case would “further the goal of fairness.” Hale, 2010 U.S. Dist.
  LEXIS 163026, at *8. In evaluating this factor, courts typically consider, ‘(1) the order in which
  the suits were filed, (2) the more convenient forum, and (3) the possibility of prejudice to the
  parties resulting from abstention.’” Marti, 2020 U.S. Dist. LEXIS 170005, at *6-7 (quoting Turner,
  25 F.3d at 1521-22); accord Hale, 2010 U.S. Dist. LEXIS 163026, at *8.
          Here, like in Turner, the two “lawsuits were filed almost simultaneously.” 25 F.3d at 1522
  (noting that “the German action was filed one week prior to the American litigation”). The Reeds
  filed suit in this Court on December 7, 2020. (ECF No. 1). RCL filed suit in Australia on December
  24, 2020 to enforce the parties’ forum-selection clause. (ECF No. 18-1 at ¶ 19). Little weight, if
  any, should be given to the Reeds’ having filed their action first because the parties “contemplated
  the claimed inconvenience” and “it is difficult to see why any such claim of inconvenience should
  … render the forum clause unenforceable.” The Bremen, 407 U.S. at 16-17 (noting that the
  “selection of a London forum was clearly a reasonable effort to bring vital certainty [i.e., fairness]
  to this international transaction” because the foreign tribunal “provide[d] a neutral forum
  experienced and capable in the resolution of admiralty litigation.”).
          Additionally, the Australian Court provides the more convenient forum because the subject
  cruise was based out of Australia, the incident occurred in New Zealand, the Reeds received
  medical treatment in New Zealand, and, as such, the majority of witnesses and evidence in this
  matter are located in the Australia/New Zealand area. Cf. Turner, 25 F.3d at 1522 (explaining how
  “the weightier German interest … indicate[d] that the German court provide[d] a more convenient
  forum for the litigation, as d[id] the fact that most of the witnesses and experts in the litigation
  would be European, and the fact that the Agreement call[ed] for performance of the contract, for
  the most part, in Germany” to conclude that “concerns of fairness favor the German forum.”).

                                                          7

                            150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                    TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-24979-UU Document 25 Entered on FLSD Docket 04/06/2021 Page 8 of 11




          And as to the possibility of prejudice to the Reeds: here, like in Turner, “nothing has
  occurred in the [Australian] proceedings to date to dispel the expectation that [the Reeds] will have
  ample opportunity to fairly present [their claims] to the [Australian] trial court.” Id.; accord Hale,
  2010 U.S. Dist. LEXIS 163026, at *10 (rejecting arguments “suggest[ing] that abstention would
  prejudice Hale’s right to a fair and just proceeding in the English court”) (citations omitted).
          The Court should therefore conclude that deference to the Australian proceedings would
  further the goal of fairness. Id.
          C.      Efficient use of judicial resources.

          Staying this case would further the judicious and efficient use of scarce judicial resources.
  Hale, 2010 U.S. Dist. LEXIS 163026, at *8. “Factors relevant to this inquiry are ‘(1) the
  inconvenience of the federal forum; (2) the desirability of avoiding piecemeal litigation; (3)
  whether the actions have parties and issues in common; and (4) whether the alternative forum is
  likely to render a prompt disposition.’” Marti, 2020 U.S. Dist. LEXIS 170005, at *7-8 (quoting
  Turner, 25 F.3d at 1522 (11th Cir. 1994)). Here, it would be redundant — the antithesis to the
  efficient use of judicial resources — to have two parallel actions going forward contemporaneously
  to decide the same issues between the same parties based on the same facts. Moreover, like in
  Marti, the Australian proceedings are moving forward swiftly so there is “no reason to presume”
  that the Federal Court of Australia “is unlikely to render a prompt decision.” 2020 U.S. Dist.
  LEXIS 170005, at *8; see also Hale, 2010 U.S. Dist. LEXIS 163026, at *10-11 (agreeing that
  “allowing the actions to proceed in parallel would be unnecessarily duplicitous,” considering that
  the parallel proceedings were “well ahead” of the action pending before the Court).
          D.      The stay is not indefinite. The Court in Australia will enter its decision
                  following the final hearing scheduled to commence on June 7, 2021

          When considering whether a stay is “immoderate,” as prohibited by the Supreme Court in
  Landis, courts in the Eleventh Circuit examine “the scope of the stay (including its potential
  duration) and the reasons cited by the district court for the stay.” Marti, 2020 U.S. Dist. LEXIS
  170005, at *9 (distinguishing Trujillo and Marti to find that the stay in Marti was not “indefinite”
  and was therefore lawful because the Bahamian proceedings in Trujillo were “not progressing
  quickly” while the defendant’s application in Marti was “under consideration in the normal
  course” by the European Commission) (quoting Trujillo, 221 F.3d at 1264).
                                                         8

                           150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                   TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-24979-UU Document 25 Entered on FLSD Docket 04/06/2021 Page 9 of 11




            Here, the requested stay is not indefinite. The Australian proceedings have moved
  expeditiously and are scheduled to conclude shortly. RCCL and RCL filed suit in the Australian
  proceedings on December 24, 2020. (ECF No. 18-1 ¶ 19). On January 22, 2021, RCCL and RCL
  filed an Amended Interlocutory Application. Id. at ¶ 20. By February 1, 2021, the Federal Court
  of Australia had granted RCCL and RCL leave to serve Ivy Reed and Paul Reed “in accordance
  with the requirements for service under the laws of the United States of America.” (Ex. “A,” Court
  Order).
            After several attempts to serve the Reeds with process, the Federal Court of Australia
  granted RCCL and RCL leave to serve the Reeds through substitute service on their attorneys via
  email because the “most obvious explanation” for the failed attempts at personal service was that
  the Reeds were “seeking to avoid service as to delay the proceeding in this Court [the Australian
  proceedings] and to thereby potentially hinder its prospects.” (ECF No. 18-1, ¶ 23 at Ex. 13)). The
  Reeds were served with process in the Australian proceedings the same day the Federal Court of
  Australia granted RCCL and RCL leave to serve the Reeds via email, on February 18, 2021. (ECF
  No. 18-1 ¶ 23). Otherwise, the Australian proceedings would be further along than they already
  are.
            Nevertheless, on March 12, 2021, the Federal Court of Australia (1) ordered the Reeds to
  file and serve their defenses in the Australian proceedings by March 19, 2021; (2) ordered RCCL
  and RCL to serve their reply by March 26, 2021; and (3) listed the Australian proceedings “for
  further case management” on March 30, 2021. (Ex. “B,” Court Order). During a March 30, 2021
  case management hearing, the Federal Court of Australia noticed the four-day final hearing to
  commence on June 7, 2021. (Ex. “C,” Court Order).
            The Court should find that the stay is not “immoderate” or “indefinite.” See Marti, 2020
  U.S. Dist. LEXIS 170005, at *9.

  III.      Conclusion.

            Defendant RCCL respectfully requests this Honorable Court enter an order: (1) staying
  these proceedings pending the resolution of the Australian proceedings; and (2) grant any other
  relief this Court deems just and proper.



                                                         9

                           150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                   TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-24979-UU Document 25 Entered on FLSD Docket 04/06/2021 Page 10 of 11




              CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(3)
     Undersigned counsel certifies that he conferred with Plaintiffs’ counsel via email in a good
  faith effort to resolve the issues raised in the motion. Plaintiffs’ counsel advised that Plaintiffs
  oppose the requested relief.
                                                    Respectfully submitted,
                                                    /s/ Jerry D. Hamilton
                                                    Jerry D. Hamilton, Esq.
                                                    Florida Bar No.: 970700
                                                    jhamilton@hamiltonmillerlaw.com
                                                    Carlos J. Chardon, Esq.
                                                    Florida Bar No.: 517631
                                                    cchardon@hamiltonmillerlaw.com
                                                    Spencer B. Price, Esq.
                                                    Florida Bar No.: 1001044
                                                    sprice@hamiltonmillerlaw.com
                                                    Victor M. Iglesias, Esq.
                                                    Florida Bar No. 1002476
                                                    viglesias@hamiltonmillerlaw.com
                                                    HAMILTON, MILLER & BIRTHISEL, LLP
                                                    150 Southeast Second Avenue, Suite 1200
                                                    Miami, Florida 33131
                                                    Telephone: (305) 379-3686
                                                    Attorneys for Defendant, RCCL
                                    CERTIFICATE OF SERVICE
         I certify that on March 24, 2021, I electronically filed the foregoing document with the
  Clerk of the Court using CM/ECF. I also certify that the foregoing is being served this day on all
  counsel of record or pro se parties identified on the following Service List in the manner specified,
  either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other
  authorized manner for those counsel or parties who are not authorized to receive electronically
  notices of Electronic Filing.
                                                    /s/ Jerry D. Hamilton
                                                    Jerry D. Hamilton, Esq




                                                       10

                          150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                  TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-24979-UU Document 25 Entered on FLSD Docket 04/06/2021 Page 11 of 11




                                             SERVICE LIST

   Attorneys for Plaintiff                                  Attorneys for Defendant, RCL

   Charles L. Vaccaro, Esq.                                 Jerry D. Hamilton, Esq.
   charles@vaccarolawfirm.com                               jhamilton@hamiltonmillerlaw.com
   service@vacarrolawfirm.com                               Carlos J. Chardon, Esq.
   THE VACARRO LAW FIRM, P.A.                               cchardon@hamiltonmillerlaw.com
   8958 West State Road 84, Suite 328                       Spencer B. Price, Esq.
   Davie, Florida 33324                                     sprice@hamiltonmillerlaw.com
   Telephone: (954) 734-2320                                HAMILTON, MILLER & BIRTHISEL, LLP
   Facsimile: (954) 337-2959                                150 Southeast Second Avenue, Suite 1200
                                                            Miami, Florida 33131
   -AND-
                                                            Telephone: (305) 379-3686
   Stephen Diaz Gavin, Esq.                                 Facsimile: (305) 379-3690
   stephen.diaz.gavin@rimonlaw.com                           With the current screwed
   Jill Penwarden, Esq.
   jill.penwarden@rimonlaw.com
   RIMON, P.C.
   1717 K Street, N.W., Suite 900
   Washington D.C. 20006
   Telephone: (202) 871-3772




                                                          11

                             150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                     TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
